Case 1:17-cv-01579-WJM-NYW Document 112 Filed 01/10/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

       Civil Action No.: 1:17-cv-01579-WJM-NYW

       WILLIAM M. BARRETT, Individually, and DENICE E. BATLA, HEATHER L.
       COBERLY, LELAND W. GULLEY, and BLAKE A. UMSTED, Individually and as the
       representatives of a class consisting of the participants and beneficiaries of the Pioneer
       Natural Resources USA, Inc. 401(K) and Matching Plan,

                      Plaintiffs,

       v.

       PIONEER NATURAL RESOURCES USA, INC.; THE PIONEER NATURAL RESOURCES
       USA INC. 401(K) AND MATCHING PLAN COMMITTEE; THERESA A. FAIRBROOK;
       TODD C. ABBOTT; W. PAUL MCDONALD; MARGARET M. MONTEMAYOR;
       THOMAS J. MURPHY; CHRISTOPHER M. PAULSEN; KERRY D. SCOTT; SUSAN A.
       SPRATLEN; LARRY N. PAULSEN; MARK KLEINMAN; and RICHARD P. DEALY

                      Defendants.

     SUPPLEMENT TO UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                      CLASS ACTION SETTLEMENT


      Per the Court’s Order dated December 20, 2018 (Dckt. #111), plaintiffs William Barrett,

   Denise Batla, Heather Coberly, Leland Gulley, and Blake Umsted supplement their Unopposed

   Motion for Preliminary Approval of Class Action Settlement as follows.

      1. The parties have agreed on a deadline for submitting Former Participant Claim Forms.

   All Former Participant Claim Forms must be postmarked no later than 28 days before the date of

   the final hearing. Plaintiffs have modified the Former Participant Claim Form and Notice of

   Proposed Class Action Settlement accordingly.

      2. The parties have agreed that former participants who file objections must also submit a

   Former Participant Claim Form to preserve their rights to receive a portion of the Settlement

   Fund in the event the objection is overruled. Plaintiffs have modified the Former Participant

   Claim Form and Notice of Proposed Class Action Settlement accordingly.
Case 1:17-cv-01579-WJM-NYW Document 112 Filed 01/10/19 USDC Colorado Page 2 of 3




      3. The parties have agreed that a stamped return envelope will be included with the Former

   Participant Claim Form.

      4. Attached as Exhibit 1 to this Supplement is an Amended Settlement Agreement

   addressing the internal numbering and reference issues noted in the Court’s Order dated

   December 20, 2018 (Dckt. #111). Attached as Exhibits 2 and 3, respectively, are the revised

   Former Participant Claim Form and Notice of Proposed Class Action Settlement incorporating

   the changes set forth in Paragraphs 1, 2 and 3 above.

      5. The following references in the Unopposed Motion for Preliminary Approval of Class

   Action Settlement are hereby amended to refer to Sections of the Amended Agreement: Section

   II.B.1 (page 5); Section II.B.2 (page 6); Section II.B.3 (page 7); and Section II.4 (page12).

      6. Plaintiffs respectfully request the Court grant the Unopposed Motion for Preliminary

   Approval of Rule 23 Class Action Settlement as modified herein, enter the revised proposed

   order attached hereto as Exhibit E, and grant any other relief that the Court deems just and

   proper.

      Dated this 10th day of January 2019.

                                                 Franklin D. Azar & Associates, P.C.


                                                 By:     /s/ Paul R. Wood
                                                         Paul R. Wood
                                                         Keith Scranton
                                                         Devyn Glass
                                                         14426 East Evans Avenue
                                                         Aurora, CO 80014
                                                         Telephone: (303) 757-3300
                                                         Facsimile: (720) 213-5131
                                                         woodp@fdzar.com
                                                         scrantonk@fdazar.com
                                                         glassd@fdazar.com

                                                    2
Case 1:17-cv-01579-WJM-NYW Document 112 Filed 01/10/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

   I hereby certify that on this 10th day of January, 2019, I electronically filed and served the
   foregoing SUPPLEMENT TO UNOPPOSED MOTION FOR PRELIMINARY
   APPROVAL OF CLASS ACTION SETTLEMENT with the Clerk of Court using the
   CM/ECF system, which will send notification of such filing to all counsel of record:

   Catalina J. Vergara                         □        by First-Class U.S. Mail
   O’MELVENY & MYERS, LLP                      □        by e-mail
   400 S. Hope Street                          □        by Share File
   Los Angeles, CA 90071-2899                  □        by Overnight Mail
   cvergara@omm.com                            ■        by CM/ECF system

   Shannon Barrett                             □        by First-Class U.S. Mail
   O’MELVENY & MYERS, LLP                      □        by e-mail
   1625 Eye Street NW                          □        by Share File
   Washington, DC 20006-4061                   □        by Overnight Mail
   sbarrett@omm.com                            ■        by CM/ECF system

   Michael J. Hofmann                          □        by First-Class U.S. Mail
   Bryan Cave LLP                              □        by e-mail
   1700 Lincoln St., Ste. 4100                 □        by Share File
   Denver, CO 80203                            □        by Overnight Mail
   Michael.hofmann@bryancave.com               ■        by CM/ECF system


                                                       /s/ Colette L. Foote
                                                       Colette L. Foote




                                                   3
